FILED
                                                                 t NOV 1 3 201
                                                                   WASHINGTON St
                                                                    SUPREME COURT




  THE SUPREME COURT OF WASHINGTON
CHELAN BASIN CONSERVANCY,
                                                           ORDER ON THE MOTIONS
                       Petitioner,                          FOR RECONSIDERATION


                                                                     No. 93381-2


 GDI HOLDING CO., STATE OF                                       Court of Appeals No.
 WASHINGTON,and CITY OF CHELAN                                        33196-2-III
                                                           (consolidated with 33239-0-III)
                       Respondents,
                                                                  Chelan County No.
 and                                                                 11-2-01267-5


 CHELAN COUNTY PUBLIC UTILITY
 DISTRICT,

                       Additional Named Party.




       The Court considered the "STATE OF WASHINGTON'S MOTION FOR


RECONSIDERATION",the "JOINDER AND MOTION FOR RECONSIDERATION FOR

RESPONDENT GBI HOLDING CO." and "PETITIONER CBC's ANSWER TO RESPONDENTS'

MOTIONS FOR RECONSIDERATION" and determined that the following order be entered;

       Now,therefore, it is hereby

       ORDERED:


       By unanimous vote, the opinion filed on July 6, 2017, is hereby withdrawn. A new opinion

will follow without additional briefing by the parties and without oral argument. The motions for

reconsideration are moot.
Page Two
No. 93381-2
ORDER



      DATED at Olympia, Washington this   \ Q ""^ay of November,2017.


                                      For the Court




                                                 CHIEF JUSTICE